DETAILED ACTION
This is a first action on the merits.  Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/27/2020 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric motor output fixed to the ring gear (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 6, the phrase “an electric motor with an output fixed to the ring gear” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses output 454 of reduction gear 452 is fixed to the ring gear (para. 19).  That is, there is a reduction gear between the motor rotor/output and the ring gear.
Regarding claim 3, line 3, the phrase “the at least one spider gear is four spider gears” renders the claim indefinite because it is unclear how a single spider gear can be four spider gears.  It appears the claim should recite --the at least one spider gear is one of four spider gears--.
Claims 2-6 are also rejected as being dependent upon a rejected base claim.

112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, the phrase “the electric motor comprises a reduction gear and an output of the reduction gear is fixed to the ring gear” does not appear to include all the limitations of the claim on which it depends, since claim 1 recites that the electric motor output is fixed the ring gear.  Since claim 6 requires a reduction gear between the ring gear and the output of the motor, the claim does not appear to include the limitation of claim 1, and is therefore improperly dependent.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gassmann, U.S. Patent 8,992,366, in view of Bowen, U.S. Patent 6,401,850.
Regarding claims 1 and 6, as best understood, Gassmann discloses a vehicle differential (e.g., see fig. 3) comprising: 
a planetary gear set comprising a ring gear, a sun gear, and a planet carrier including a plurality of planets (e.g., 8, fig. 3); 
a housing fixed to the planet carrier (e.g., 23, fig. 3); 
at least one spider gear disposed in the housing (e.g., 29, fig. 3); 
an electric motor comprises a reduction gear and an output of the reduction gear is fixed to the ring gear (e.g., motor 3 is fixed to reduction gear set 210/213/212, and the output 212 of the reduction gear set is fixed to ring gear 19, fig. 3); and, 
a first axle shaft extending from the spider gear (e.g., 6, fig. 3).  
Gassmann does not disclose the first axle shaft extending through the electric motor.
Bowen discloses an electric differential including a first axle shaft extending from a spider gear through the electric motor (e.g., see fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to move the motor of Gassmann to surround the axle as disclosed by Bowen, in order to yield the predictable result of reducing the radial size of the differential, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 3, as best understood, Gassmann, as modified, discloses a shaft extending through the housing orthogonal to the first axle shaft (e.g., B, fig. 3), wherein: 
the at least one spider gear is four spider gears; 
a first pair of the four spider gears is arranged on the shaft; and, 
a third one of the four spider gears is drivingly engaged with the first pair of the four spider gears and the first axle shaft (e.g., see fig. 3).  
Regarding claim 4, Gassmann, as modified, discloses a second axle shaft, wherein a fourth one of the four spider gears is drivingly engaged with the first pair of the four spider gears and the second axle shaft (e.g., see fig. 3).  

Allowable Subject Matter
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619